June 17, 1953           Holding sustained by
                                             Supreme Court in case
                                             of Bennett vs. Brown
                                             County Water Improve-
                                             ment DistrictNo. 1
                                             272 S.W.2d 498
Hon. William Caven                   Opinion No. @is
County Attorney
Harrison County                      Re:   Authority of the Commis-
Marshall, Texas                            sioners' Court to pur-
                                           chase liability insurance
                                           covering operation of
                                           Harrison County Municipal
                                           Airport.
Dear Sir:
You have requested an opinion on the following question:

"Can the Commissioners' Court of Harrison County, Texas; or
Harrison County Airport Commission purchase liability insurance
for the purpose of covering damages resulting from injuries
caused by the negligent operation of the narrlson County Munici-
pal Airport?"

In the case of Miller v. El Paso CountyE 136 Tex. 370, 150
S.W.2d 1000, 1503, (1941) the Supreme ourt of Texas heldt
"A city may exercise a proprietary function, while a county,
as a mere aubdivision of the State, can exercise only
governmental functions.' (Emphasis added)

Counties are created by the State for governmental purposes,
their functions are political and administrative, and power
conferred on them are duties imposed rather than privi1ege.s
granted. Orndorff v, State, ex rel &Neal, 108 S.W.2d 206
Tex. Civ. App. 1937, error ref.).
in the case of Hedge v. Lower Colorado River Authority 163
S.W.2d 855, 85% (Tex.Civ.App.1942, error dism. by agr:) it
is stated that "It is equally well settled, however, that a
county is a governmental agency and as such is immune from
liability for all torts, just as is the State itself, unless
such liability is created by statute." See Braissard V. Webb
County, 128 S.W.2d 475 (Tex.Civ.App..l939) to the same erfect.
 .-.-




Hon. William Caven, page 2 (S-5.5)
Article 46dA15, Vernon's Civil Statutes, provides in part a8
followsd
n . . . the exercise of any other powers herein grante,dto
municlpaliti8s,and other public agencies, to be severally ,OF
jointly exercised, are hereby declared to be public and
governmental functions, exercised for a public purpose, and
matters of public neoesafty; and.in the case of any county,
are declared to be county functions and purpbses as well as
public,and gov8rnmental. ; .w'
Since the county *can exercise only'governmsntal funotionav.
and since 'the statute expressly provides that the county shall
operate the county airport in a governmenta,lcapacity, .lt Is
our opinion that the county fa not liable for the acts of its
agents,and employees In the operation of a county airport.
Sections2, Aritcle'III of the Constitution of Texas den188 the
right of a omunty',tolen,aits credit or grant public money in
aid of or to any indivlaual. We think this section of our
Constitution prohibits the'Commissionersl Court from purchasing
liability insurance &overing the,operatien of Harrison County
Municipal Airport.
Attorney General Opinion O-7185 (~946) 'ishereby expresly
overruled, and Attorney deneral Opinio,nv-763, (1949) $8
sustained as to,the,reenlt r8ached.            .., ^


A county can 8x8mise 'only governmental functions an8 is not
                                            in operation ,of,a,
liable for acts of its agents and ,einployees
county airport. Therefore,, the Conrmissionere",Eourtof
Harrison County ha.sno authority.to purchase liability insurance
covering operation of~Harrison
                        ,,     County Muni,qipal,
                                                Airport.
                                 ~YOurS very   ~truly,

APPROVED:     ,,                'JOHR BER SRBPPERD
                                 &ttbmQY %&Q~.
J. C. Davis, Jr.
County-Affairs Bivi,eion         8/ &am C. Ratliff

Willis E. Gresham                BY
Reviewer                              Sam C. Ratliff', ~'
                                               ,. Assistant
Robert 9. Trottl
First Aaslstant
John Ben Shepperd
Attorihy Oeneral
SCR:am/og